717 S.E.2d 744 (2011)
CRLP DURHAM, LP
v.
DURHAM CITY/COUNTY BOARD OF ADJUSTMENT and
Ellis Road, LLC.
No. 153P11.
Supreme Court of North Carolina.
October 6, 2011.
William C. Smith, Jr., Raleigh, for CRLP Durham, LP.
Karen A. Sindelar, Assistant City Attorney, for Durham City/County Board of Adjustment.
Robert E. Zaytoun, Raleigh, for Ellis Road, LLC.

ORDER
Upon consideration of the petition filed on the 18th of April 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."